Citation Nr: 0534280	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
bilateral hearing loss.  The RO sent the veteran a letter to 
this effect during that same month, along with a copy of the 
July 1999 rating decision and notice of his appellate rights.  
In July 1999, the veteran filed a notice of disagreement 
(NOD), wherein he specifically contested the denial of 
service connection for hearing loss.  In March 2000, the RO 
issued the veteran a statement of the case (SOC) that 
addressed the service connection claim.  In April 2000, the 
veteran filed a generic substantive appeal (VA Form 9).  The 
Board will construe the April 2000 substantive appeal as 
having perfected a timely of the issue of service connection 
for bilateral hearing loss.

By a rating decision dated in July 2000, the RO granted the 
veteran's claim of service connection for left ear hearing 
loss, but continued the denial of service connection for 
right ear hearing loss.  In this regard, the Board observes 
that the letter that accompanied the July 2000 supplemental 
statement of the case indicates that the RO informed the 
veteran that if the supplemental statement of the case 
contained an issue which was not included in his substantive 
appeal, the veteran had to respond within 60 days to perfect 
his appeal of the new issue.  In addition, in the July 2000 
notice letter, the RO further advised that the veteran had 60 
days in which to submit any additional evidence in support of 
his pending appeal.  In August 2003, the RO furnished the 
veteran a second supplemental statement of the case that 
addressed the additional evidence provided by the veteran and 
discussed the propriety of the zero percent rating assigned 
for the service-connected left ear hearing loss.

When this matter was previously before the Board in September 
2004, it was remanded for further development and 
adjudication.  At that time, in view of the foregoing, the 
Board noted that for a VA decision to become final and 
binding on a claimant, a claimant must first received proper 
written notice of the decision.  See Best v. Brown, 10 Vet. 
App. 322, 325 (1997).  Also, such written notice must explain 
the reasons and bases for the decision and apprise the 
claimant of his procedural and appellate rights, in the event 
the claimant disagrees with the decision and elects to 
appeal.  38 U.S.C.A. § 5104 (West 2002).  38 C.F.R. §§ 3.103, 
19.25 (2003).  For this reason, the Board was concerned that 
the RO's July 2000 letters inadvertently misled the veteran 
into believing that he did not need to file a NOD with 
respect to the issue of entitlement to an initial compensable 
rating for left ear hearing loss, if he desired appellate 
review of that matter.  See Grantham v. Brown, 114 F.3d 1156, 
1157-58 (Fed. Cir. 1997) (holding that a RO's initial 
decision regarding a claim for service connection might not 
resolve, or even address, all necessary elements of the 
application for benefits, and that another notice of 
disagreement is required to initiate an appellate review of 
any other element, including the compensation level or 
effective date, of the claim).  Therefore, the issue 
concerning the initial rating assigned following the grant of 
service connection for left ear hearing loss was referred to 
the RO for the purpose of providing the veteran with written 
notice of his procedural and appellate rights as regards that 
issue.  38 U.S.C.A. § 5104; 7105 (West 2002); 38 C.F.R. 
§§ 1.103, 19.25 (2003).  Because a review of the veteran's 
claims file indicates that this written notice has not yet 
been provided to the veteran, this matter is again referred 
to the RO.

The issue of entitlement to service connection for right ear 
hearing loss is now again before the Board.


FINDINGS OF FACT

The medical evidence indicates that the veteran does not have 
right ear hearing loss.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in April 2001, 
and May and September 2004, provided the veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  By way of these letters, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of service connection, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, and was 
generally invited to send evidence relevant to his claim to 
VA.  

By way of July 1999 and July 2000 rating decisions, a March 
2000 Statement of the Case, and May 2000, August 2003, and 
August 2005 Supplemental Statements of the Case, the RO 
advised the veteran and his representative of the basic law 
and regulations governing his claim, and the basis for the 
denial of his claim.  These documents, as well as the RO's 
VCAA and development letters, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the August 2003 and 
August 2005 Supplemental Statements of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service records, 
post-service medical treatment records, a VA examination in 
connection with his claim, lay statements submitted by the 
veteran, and statements submitted by the veteran and his 
representative in support of his claim.  Here, the Board 
notes that this matter was previously remanded in order to 
afford the veteran an opportunity to be examined by a VA 
physician in connection with his claim.  This was done 
because the record indicated that it was unclear whether the 
veteran received adequate notice of a previously scheduled VA 
examination.  The veteran was scheduled for an additional VA 
examination in February 2005.  The veteran failed to report 
for this examination.  In this regard, the Board notes that 
the August 2005 Supplemental Statement of the Case noted the 
scheduling of the February 2005 examination and that the 
veteran failed to report for this examination.  The 
Supplemental Statement of the Case was sent to the veteran's 
last known address and was not returned.  Under the 
presumption of regularity of the official acts of public 
officers, The Board concludes that the veteran received this 
mailing.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The veteran did not respond to this notice and has not 
requested another VA examination in connection with his 
claim.  In this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim 
and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  




II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran has right ear hearing loss.  The medical evidence in 
this case consists of the veteran's service medical records, 
and post-service treatment records.  A review of these 
records reveals no complaints of or treatment for hearing 
loss in service.  In addition, the veteran's separation 
examination included a whispered voice test which revealed a 
score of 15 in each ear, indicating normal hearing. 

In September 1999, the veteran was afforded a VA examination 
in connection with his claim.  The examiner noted that the 
veteran served in World War II  on an aircraft carrier with 5 
inch guns.  The examiner then conducted an audiometric 
examination that revealed right ear hearing threshold levels, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15

The speech recognition score for the Maryland CNC word list 
was 96% in the veteran's right ear.  The examiner then found 
that hearing thresholds in the veteran's right ear were 
within normal limits.

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has right ear hearing loss.  And without a current 
diagnosis, a claim for entitlement to service connection for 
this condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board notes that the veteran, as a lay person, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the medical evidence is against a 
showing that the veteran currently has right ear hearing 
loss, there is no basis upon which to establish service 
connection for this condition.




ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


